CORRECTED DECISION
This Corrected Decision is issued to add the correct appeal rights language. The remainder of the Corrected Decision is the same as the Decision filed and entered on October 8, 2009. The 60-day appeal period shall run from the entry date of this Corrected Decision.
On May 11, 2009, Plaintiff filed its Complaint challenging Defendant's Notices of Determination and Assessment for Tri-Met for all quarters of tax year 2008 tax year and the Oregon Combined Failure to File Notice for Tri-Met for first quarter 2009. Defendant filed its Answer, stating it had "used its discretion to abate the Notices of Determination and Assessment for first, second, third and fourth quarter 2008 Tri-Met without a review of the merits of the case * * * and cancelled the `Failure to File' notice for Tri-Met first quarter 2009." (Def's Answer at 1.)
In its Complaint, Plaintiff also asked for "refund [of] filing fee ($25.00)." (Ptf's Compl at 1.) The court has no authority to refund the filing fee.
Having reviewed the matter, the court determined the case is now ready for decision. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that for all quarters of tax year 2008, Defendant shall revise its Notices of Determination and Assessment, to reflect a refund due of $481.14 with statutory interest;
IT IS FURTHER DECIDED that Defendant shall cancel its "Failure to File" notice for Tri-Met first quarter 2009; and
IT IS FURTHER DECIDED that Plaintiff's request for a refund of the filing fee is denied.
Dated this ___ day of October 2009.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon October 14, 2009. The Court filed and entered this documenton October 14, 2009.